This is an appeal from a decree of the court of chancery dismissing a bill filed to set aside the conveyance of certain lands and the transfer of a mortgage. We have examined the proofs and concur in the conclusion of the learned vice-chancellor that the evidence did not sustain the allegations of the bill. We are, therefore, of the opinion that the bill of complaint was properly dismissed.
The decree is affirmed. *Page 85
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 15.
For reversal — None.